Appeal from a judgment of the Supreme Court (Hughes, J.), entered March 16, 1990 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services designating petitioner as a central monitoring case.
On this appeal, petitioner argues that his designation as a central monitoring case was arbitrary and capricious. However, upon his request for review, concise and adequate explanations were given for his designation (see, 7 NYCRR 1000.5; People ex rel. Williams v Ward, 73 AD2d 941). Furthermore, the contention that the procedure for designating a central monitoring case violates due process has previously been rejected by this court (see, Matter of Ramirez v Ward, 64 AD2d 995; see also, People ex rel. Williams v Ward, supra). Petitioner’s remaining contentions have been considered and found to be lacking in merit. Accordingly, Supreme Court properly dismissed the petition.
Judgment affirmed, without costs. Mahoney, P. J., Mikoll, Levine, Crew III and Harvey, JJ., concur.